      Case 2:21-cv-00242-KJM-AC Document 9 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARRON THOMAS SIMMONS,                              No. 2:21-cv-0242 KJM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    SHASTA COUNTY DISTRICT
      ATTORNEY, et al.,
15
                          Defendants.
16

17          Plaintiff, a country prisoner proceeding pro se, has filed a motion to recall and reduce his

18   sentence under Proposition 47. ECF No. 5. This federal court does not have the authority to

19   grant the requested relief, which is an exclusively state law remedy. Furthermore, to the extent

20   that the motion may be construed as an attempt to convert the complaint into a habeas petition

21   challenging the denial of a motion to recall by the state court, the court declines to do so for the

22   reasons set forth in the February 19, 2021 Findings and Recommendations, ECF No. 6 at 5-6, and

23   because the claim is not cognizable in federal habeas, Estelle v. McGuire, 502 U.S. 62, 67-68

24   (1991) (“[I]t is not the province of a federal habeas court to reexamine state-court determinations

25   on state-law questions.”); Middleton v. Cupp, 768 F.2d 1083, 1085 (9th Cir. 1985) (habeas relief

26   “is unavailable for alleged error in the interpretation or application of state law”).

27          The undersigned has already recommended that this case be dismissed without leave to

28   amend. ECF No. 6. If the district judge adopts the recommendation, the instant motion will be
                                                         1
      Case 2:21-cv-00242-KJM-AC Document 9 Filed 03/04/21 Page 2 of 2


 1   moot. At this time, the motion will be denied without prejudice. Should the district judge decline
 2   to adopt the pending recommendation, plaintiff may renew his motion. If plaintiff does so, the
 3   undersigned will recommend denial of the motion for preliminary relief for the reasons stated
 4   above.
 5            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to recall and reduce his
 6   sentence, ECF No. 5, is DENIED without prejudice.
 7   DATED: March 3, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
